
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.3


FIRST AMENDMENT TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


        THIS FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
"Amendment") is made and entered into effective February 19, 2002 by and between
Caremark Rx, Inc., a Delaware corporation ("Employer") and James H. Dickerson,
Jr. ("Officer"). Capitalized terms used herein and not otherwise defined herein
shall have the meanings given to them in the Amended and Restated Employment
Agreement between Employer and Officer effective May 1, 2000 (the "Employment
Agreement").

        WHEREAS, Employer and Officer have agreed to amend the Employment
Agreement as provided therein;

        NOW, THEREFORE, in consideration of the foregoing recitals and of the
mutual covenants and agreements contained in the Employment Agreement and this
Amendment, the parties agree as follows:

        1.    Amendments.

        (a)  The first paragraph of Section 9(f) of the Employment Agreement is
hereby deleted in its entirety, and the following two paragraphs are substituted
in lieu thereof:

        (f)    Termination Upon a Change of Control. For purposes of this
Agreement, the term "Change of Control" shall mean the occurrence of any of the
following events: (a) the acquisition after the date of this Agreement, in one
or more transactions, of beneficial ownership (within the meaning of
Rule 13d-3(a)(1) under the Securities Exchange Act of 1934, as amended (the
"Exchange Act")) by any person or entity (other than Officer) or group of
persons or entities (other than Officer) who constitute a group (within the
meaning of Section 13(d)(3) of the Exchange Act) of any securities of Employer
such that as a result of such acquisition such person or entity or group
beneficially owns (within the meaning of Rule 13d-3(a)(1) under the Exchange
Act) more than 50% of Employer's then outstanding voting securities entitled to
vote on a regular basis for a majority of the Board; or (b) the sale of all or
substantially all of the assets of Employer (including, without limitation, by
way of merger, consolidation, lease or transfer) in a transaction where Employer
or the holders of common stock of Employer do not receive (i) voting securities
representing a majority of the voting power entitled to vote on a regular basis
for the Board of Directors of the acquiring entity or of an affiliate that
controls the acquiring entity or (ii) securities representing a majority of the
equity interests in the acquiring entity or of an affiliate that controls the
acquiring entity; or (c) any other event constituting a "Change in Control"
under the Caremark Rx, Inc. 1998 Stock Option Plan. The term "Surviving Entity"
shall mean the surviving corporation or organization following a Change of
Control. The term "Direct Competitor" shall mean a company engaged in business
activities that directly compete with Employer's business activities at the time
of the Change of Control.

In the event of a Change of Control involving a Direct Competitor, Officer may
elect to terminate his employment by given 30 days prior written notice to the
Surviving Entity. Notwithstanding the foregoing, Officer agrees not to terminate
his employment until at least 6 months after the Change of Control if the
Surviving Entity has notified Officer in writing within 10 business days
following the Change of Control that it would like Officer to remain employed
for a 6-month transition period. In the event of a Change of Control not
involving a Director Competitor, Officer shall have the right to request at any
time during the 30 day period following the consummation of such Change of
Control that the Surviving Entity acknowledge and confirm in writing to Officer
that the Surviving Entity has assumed all of Employer's rights and obligations
in this Agreement in connection with such Change of Control (the "Employment
Confirmation"). If the Surviving Entity shall fail to provide Officer

--------------------------------------------------------------------------------




with an Employment Confirmation within 30 days of Officer's written request for
same, then Officer shall be entitled to terminate his employment during the
period commencing 31 days after Officer's written request for an Employment
Confirmation and terminating 61 days after Officer's written request for an
Employment Confirmation. In the event Officer terminates his employment pursuant
to this Section 9(f), then Officer shall be entitled to: (i) a lump sum payment
equal to three (3) years of Officer's current base salary; (ii) a lump sum
payment equal to three (3) years of Officer's current annual incentive bonus;
(iii) continued coverage under Employer's standard and executive benefit plans
for three (3) years in accordance with the terms of the applicable plans;
provided, if the terms of the applicable plan do not permit continued coverage,
then Successor Employer shall pay to Officer the value of the applicable
benefits in lump sum upon termination of employment; (iv) the applicable stock
option plan shall control the treatment of Officer's unexercised stock options,
if any; and (v) a Gross-Up Payment to the extent provided by the third paragraph
of this Section 9(f).

        (b)  Section 8(c) of the Employment Agreement is hereby deleted in its
entirety.

        2.    No Other Amendment. Except as expressly modified by this
Amendment, all other terms and conditions of the Employment Agreement shall not
be modified or amended and shall remain in full force and effect.

        IN WITNESS WHEREOF, the parties have executed this Amendment as of the
date first above written.

CAREMARK RX, INC.

/s/ Mac Crawford   /s/ James H. Dickerson, Jr. Mac Crawford   James H.
Dickerson, Jr. Chairman and CEO    

2

--------------------------------------------------------------------------------



QuickLinks


FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
